Case: 12-11400   Date Filed: 02/13/2013   Page: 1 of 4

                                                      [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT

                           _____________

                            No. 12-11400
                           _____________

             D. C. Docket No. 6:11-cv-00742-ACC-GJK

MCO AIRPORT CONCESSIONS, LLC,
a Florida limited liability company,
ORLANDO AIRSIDE INVESTMENTS, LLC,
a Florida limited liability company,
SUPERIOR HOSPITALITY MANAGEMENT, LLC,
a Florida limited liability company,
TYRONE W. NABBIE,
an individual,
BASSEL MAALI,
an individual,
CHAD MAALI,
an individual,
JIHAD MAALI,
an individual,
MANAR MAALI,
an individual,
SAAD MAALI,
an individual,
RANDA MAALI-ITANI,

                                                   Plaintiffs – Appellants,

                                versus

GREATER ORLANDO AVIATION AUTHORITY,
an agency of the City of Orlando,
                Case: 12-11400        Date Filed: 02/13/2013      Page: 2 of 4

CITY OF ORLANDO,
STEVE GARDNER,
an individual,
CHRIS SCHMIDT,
an individual,
ROBERT L. GILBERT,
an individual,

                                                                   Defendants – Appellees.

                                      ______________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                                   ______________

                                     (February 13, 2013)

Before DUBINA, Chief Judge, MARTIN and ALARCÓN, * Circuit Judges.

PER CURIAM:

       This case concerns a failed bid for a concessions contract in Airside 3 of the

Orlando International Airport. Appellants claim the Greater Orlando Aviation

Authority, the City of Orlando, the Executive Director of the Authority, Steve

Gardner, and two Deputy Executive Directors of the Authority, Chris Schmidt and

Robert L. Gilbert (collectively “Appellees”), conducted a rigged bid process when

awarding the concessions contract to Areas/Hojeij-JV with the intent to

discriminate against Appellants on account of their race, color, national origin, and

religion. The district court dismissed their ten-count first amended complaint

*
 Honorable Arthur L. Alarcón, United States Circuit Judge for the Ninth Circuit, sitting by
designation.
                                                2
                Case: 12-11400      Date Filed: 02/13/2013       Page: 3 of 4

because Appellants lacked standing to sue Appellees directly. It also denied

Appellants’ motion for leave to file a second amended complaint and to add an

additional party because granting the motion would be futile as Appellants failed to

plausibly state any claims for relief.1

       The issues presented on appeal are (1) whether the district court erred in

dismissing Appellants’ first amended complaint because Appellants did not have

standing to sue Appellees directly; and (2) whether the district court erred in

denying Appellants’ motion for leave to file an amended complaint and add an

additional party because Appellants failed to state a claim upon which relief could

be granted.

       “We review de novo the district court’s grant of a motion to dismiss under

Rule 12(b)(6).” Redland Co., Inc. v. Bank of Am. Corp., 568 F.3d 1232, 1234

(11th Cir. 2009) (citation omitted). “[T]he appellate court must accept the factual

allegations of the complaint as true and may affirm . . . ‘only if it is clear that no

relief could be granted under any set of facts that could be proved consistent with

the allegations.’” Mesocap Ind. Ltd. v. Torm Lines, 194 F.3d 1342, 1343 (11th Cir.

1999) (quoting Hishon v. King & Spalding, 467 U.S. 69, 73, 104 S. Ct. 2229, 2232

(1984)).



1
  The district court also found all Appellants, except MCO Airport Concessions, LLC, lacked
standing to bring a derivative suit under the proposed second amended complaint.
                                              3
              Case: 12-11400     Date Filed: 02/13/2013   Page: 4 of 4

      “[T]his court reviews standing de novo.” Eng’g Contractors Ass’n of S.

Fla., Inc. v. Metro. Dade Cnty., 122 F.3d 895, 903 (11th Cir. 1997).

      The court generally reviews the denial of a motion to amend for abuse of

discretion, however, “when the district court denies the plaintiff leave to amend

due to futility, we review the denial de novo because it is concluding that as a

matter of law an amended complaint would necessarily fail.” Fla. Evergreen

Foliage v. E.I. DuPont De Nemours & Co., 470 F.3d 1036, 1040 (11th Cir. 2006)

(internal quotation marks omitted).

      After reviewing the record, reading the parties’ briefs, and having the benefit

of oral argument, we affirm the granting of Appellees’ motion to dismiss and the

denial of Appellants’ motion for leave to amend based on the district court’s well-

reasoned order filed on February 14, 2012.

AFFIRMED.




                                          4